Title: From Thomas Jefferson to John Peter Gabriel Muhlenberg, 8 June 1806
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


                        
                            Dear Sir
                            
                            Washington June 8. 06.
                        
                        Mr. Storm, for mr Kuhn our Consul at Genoa, has sent me 50. bottles of a wine of Italy called Nebioule,
                            which was forwarded to his correspondent at Leghorn, mr Ulrich; who consigned it to mr Girard at Philadelphia, where I
                            learn that it is arrived, by a letter from mr Girard. I inclose you the letters of Storm & Ulrich for information &
                            to enable you to impose the proper duties, which letters I will pray you to return with information of the amount of the
                            duties which shall be immediately remitted. the wine I would wish forwarded to this place, & ask that favor of yourself
                            or mr Girard, whichever may have it in possession, & in the mean time that it be kept in a cool cellar. Accept my
                            friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    